                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION



 DEKALB FARMER'S MARKET, INC.,
 WOOD'S PRODUCE COMPANY, INC. and
 PIONEER GROWERS COOPERATNE,

                              Plaintiffs,                  Civil Action No. 5: 18-cv-0020 1-D

 v.

 JUAN ANTONIO PACHECO a/k/a JUAN ANTONIO
 CASTILLO, OSCAR N. COLLAZO, and UNITED
 PRODUCE, LLC,


                              Defendants.


                                   ENTRY OF DEFAULT

       WHEREAS, it has been made to appear to the undersigned by motion, affidavits, and the

remaining record of this cause, that Defendants Juan Antonio Pacheco a/k/a Juan Antonio Castillo

and United Produce, LLC were properly served with a Summons and Complaint in accordance

with the Federal Rules of Civil Procedure and that Defendants Juan Antonio Pacheco a/k/a Juan

Antonio Castillo and United Produce, LLC have failed to plead or otherwise defend in the time

allowed by law.

       NOW, THEREFORE; def~ult is hereby entered against Defendants Juan Antonio Pacheco

a/k/a Juan Antonio Castillo and United Produce, LLC as provided by Rule 55(a) of the Federal

Rules of Civil Procedure and Local Civil Rule 55.1(a).

       SO ORDERED. This .!1_ day ofDecember 2018.


                                                    JA~S C. DEVER III
                                                    United States District Judge
